Case 9:18-cv-80176-BB Document 240 Entered on FLSD Docket 07/09/2019 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative                 CASE NO.: 9:18-cv-80176-BB/BR
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC

           Plaintiffs,

   v.

   CRAIG WRIGHT

           Defendant.

        PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION FOR LEAVE TO
                          SUPPLEMENT THE RECORD

         Plaintiffs respectfully request that this Court deny Defendant’s (“Craig”) Motion for Leave

  to Supplement the Record (the “Motion”). At bottom, Craig’s most recent filing is – like his

  previous pleadings on this issue – a desperate attempt to evade this Court’s jurisdiction by

  manufacturing self-serving and unsupported testimony to rebut Dave Kleiman’s sole membership

  interest in W&K Info Defense Research LLC. And although it is framed as a motion to supplement

  the record, Craig’s motion raises new arguments that he failed to raise in either his opening brief

  (EFC No. [144]) or his reply brief (EFC No. [171]), and should therefore be disregarded as an

  impermissible sur-sur-reply. This is especially true given that the alleged new evidence Craig

  seeks to submit at the eleventh hour is his own testimony – in other words, it was available to him

  to submit by affidavit or through other means during the regular course of briefing.

         For these reasons, and the reasons articulated below, this Court should deny Craig’s Motion

  as it is nothing more than a last-ditch, scattershot attempt to prejudice Plaintiffs in tomorrow’s oral

  argument.




                                                    1
Case 9:18-cv-80176-BB Document 240 Entered on FLSD Docket 07/09/2019 Page 2 of 4



                                                   ARGUMENT

           In his motion, Craig asks this Court to supplement the record by adding two additional

  documents to the record: (1) deposition testimony by Craig Wright relating to his ex-wife Lynn’s

  alleged involvement in W&K and (2) a letter written by Ira Kleiman’s former attorney. This

  Court should deny both of these requests.

           First, the deposition testimony submitted by Craig is entirely self-serving, and given his

  litigation conduct to date, it should not be considered by this Court. Nat’l Ass’n of Deaf v. State,

  318 F. Supp. 3d 1338, 1347 (S.D. Fla. 2018) (declining to consider declaration submitted by

  defendant in connection with 12(b)(1) motion on grounds that affidavit was “self-serving”).1

  Indeed, although Judge Reinhart has not yet made his findings, the Court should be aware that at

  the show-cause hearing on June 28, 2019, Craig was confronted on cross-examination with

  substantial evidence demonstrating that he has forged a number of documents that he submitted to

  this Court after he swore to their authenticity.2 Accordingly, even if it was timely submitted – it

  was not – Craig’s deposition testimony concerning Lynn Wright’s involvement in W&K should

  be given no evidentiary weight. Especially since at his deposition on April 4, 2019, seconds after

  testifying that Lynn Wright was “involved in the initial communications about W&K,” (Craig

  Wright Dep. Tr. at 218:14-18 (April 4, 2019), attached as Exhibit 1) he testified that he has “no



  1
    See Molinas Valle Del Cibao, C. por A. v. Lama, 633 F.3d 1330, 1342 (11th Cir. 2011) (“Courts generally give little
  weight to a party’s profession of domicile; they do so because these declarations are often self-serving.”); Lustig v.
  Stone, 679 F. App’x 743, 744 (11th Cir. 2017) (“Because such declarations are often self-serving, we generally give
  little weight to a party’s profession of domicile.”); Wright & Miller, 13E Fed. Prac. & Proc. Juris. § 3612 (3d ed.
  2019) (“A party’s own declarations concerning the identity of his domicile, particularly with regard to an intent to
  retain or establish one, as is true of any self-serving statement, are subject to judicial skepticism.”).
  2
    The June 28 show-cause hearing was continued for August 5, 2019 because the Court has not yet heard expert
  testimony on authenticity of the documents Craig swore to be authentic. Plaintiffs intend to call Dr. Edman at that
  hearing to testify to the authenticity of the documents at issue. Dr. Edman also submitted expert opinions concerning
  the authenticity of documents Craig attached to his original 12(b)(1) motion. (ECF No. [159-9].) Dr. Edman will be
  present at tomorrow’s hearing and will be prepared to testify concerning these issues if the Court determines his
  testimony will assist the Court in ruling on the present Motion.

                                                            2
Case 9:18-cv-80176-BB Document 240 Entered on FLSD Docket 07/09/2019 Page 3 of 4



  idea” who owned W&K (Tr., at 219:22-23); then implied he had no idea who was responsible for

  W&K’s operations (Trn., at 234:23-235:11), and then responded to questions about Ms. Nguyen’s

  role in W&K that “W&K is not my company. I cannot talk about W&K.” (287:17-18) (emphasis

  added).

            Second, the IRS Letter Craig attaches to his motion bears no relevance to the issues before

  the Court and should similarly not be considered. As explained in footnote 3, Craig’s legal

  arguments appear to be incorrect.3 But more importantly, to the extent Defendant’s new argument

  is correct, W&K would not exist, not be a party to this action, and thus cannot pose a problem for

  diversity jurisdiction: the remaining parties are, indisputably, completely diverse (Ira Kleiman, the

  personal representative of the estate, is indisputably a Florida citizen and Craig is indisputably an

  alien citizen). Thus it appears this new argument, lodged one-day before oral argument, is

  completely unrelated to subject matter jurisdiction, would defeat Defendant’s current motion, and

  is, instead, an attempt to re-litigate standing arguments raised (and lost) in Defendant’s motion to

  dismiss.

             Dated: July 9, 2019                                  Respectfully submitted,

                                                                  s/ Velvel (Devin) Freedman
                                                                  Velvel (Devin) Freedman, Esq.
                                                                  Florida Bar No. 99762
                                                                  BOIES SCHILLER FLEXNER LLP
                                                                  100 SE Second Street, Suite 2800
                                                                  Miami, Florida 33131
                                                                  Telephone: (305) 539-8400
                                                                  Facsimile: (305) 539-1307
                                                                  vfreedman@bsfllp.com


  3
   Upon the death of a person who is an LLC member, that person’s heirs inherit the membership interest of the deceased
  person; they don’t simply vanish if probate is not opened. Moreover, prior to Dave’s death, W&K had already been
  administratively dissolved by the department in 2012. And pursuant to Fla. Stat. § 605.0715, an LLC that’s been
  administratively dissolved by the department can be reinstated “at any time after the effective date of dissolution” and
  the reinstatement “relates back to and takes effect as of the effective date of the administrative dissolution” and allows
  the LLC to “resume its activities and affairs as if the administrative dissolution had not occurred.”


                                                              3
Case 9:18-cv-80176-BB Document 240 Entered on FLSD Docket 07/09/2019 Page 4 of 4



                                                      Kyle W. Roche, Esq.
                                                      Admitted Pro Hac Vice
                                                      BOIES SCHILLER FLEXNER LLP
                                                      333 Main Street
                                                      Armonk, NY10504
                                                      Telephone: (914) 749-8200
                                                      Facsimile: (914) 749-8300
                                                      kroche@bsfllp.com

                                                      Counsel to Plaintiff Ira Kleiman as Personal
                                                      Representative of the Estate of David Kleiman
                                                      and W&K Info Defense Research, LLC.


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 9, 2019, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record via transmission of Notices of Electronic Filing generated

  by CM/ECF.

                                                      s/ Velvel (Devin) Freedman
                                                      VELVEL (DEVIN) FREEDMAN




                                                  4
